Citation Nr: 0914869	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-06 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial disability rating for asthma, 
currently evaluated as 10 percent disabling from April 4, 
2006, as 30 percent disabling from June 25, 2007, and as 60 
percent disabling from November 27, 2007.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to April 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2008 rating decision, the RO increased the 
disability rating for the Veteran's service-connected asthma 
to 30 percent, effective June 25, 2007, and to 60 percent, 
effective November 27, 2007.  However, as neither award 
amounted to a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From April 4, 2006 through November 26, 2007, the 
competent medical evidence of record demonstrates that the 
Veteran's asthma required inhalational anti-inflammatory 
medication.  In addition, for this period, the clinical 
evidence 
of record shows that the Veteran had an FEV-1 of 82 percent 
predicted and an 
FEV-1/FVC of 84 percent.

2.  As of November 27, 2007, the competent medical evidence 
of record demonstrates that the Veteran's asthma has not 
required the use of any systemic corticosteroids or immuno-
suppressive medications.  In addition, for this period, the 
clinical evidence of record shows that the Veteran had an 
FEV-1 of 45 percent predicted and an FEV-1/FVC of 54 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for asthma have been more nearly approximated for the 
period from April 4, 2006 through November 26, 2007.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2008).

2.  The criteria for an initial disability rating in excess 
of 60 percent for asthma have not been met for the period 
beginning on November 27, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, preadjudication VCAA notice was provided in a 
June 2006 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  The June 2006 letter also 
advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  A September 2007 letter 
advised the Veteran of the evidence needed to substantiate a 
claim for a higher rating and the distribution of duties in 
obtaining such evidence.  A September 2008 letter advised the 
Veteran of the relevant rating criteria for his asthma 
disability.  The case was last adjudicated in December 2008.

In any event, the Veteran's claim for a higher initial rating 
for his asthma arises from the initial grant of service 
connection for that disability.  In Dingess, the Court held 
that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2008).  Thus, because the notice that was 
provided before service connection was granted for asthma was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, VA 
examination reports, and labels for medications prescribed by 
a private doctor.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices, 
providing prescription information, and providing written 
argument regarding his claim, to include citing relevant 
rating criteria pertaining to his disability.  Thus, the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for asthma.  Such disability has been rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6602, as 10 percent 
disabling from April 4, 2006, as 30 percent disabling from 
June 25, 2007, and as 60 percent disabling from November 27, 
2007.

Under Diagnostic Code 6602, a 10 percent rating is warranted 
when pulmonary function testing reveals that FEV-1 [Forced 
Expiratory Volume in one second] is 71 to 80 percent 
predicted; when FEV-1/FVC [Forced Vital Capacity] is 71 to 80 
percent; or, when intermittent inhalational or oral 
bronchodilator therapy is required.  A 30 percent rating is 
warranted when FEV-1 is 56 to 70 percent predicted; when FEV-
1/FVC is 56 to 70 percent; when daily inhalational or oral 
bronchodilator therapy is required; or, when inhalational 
anti-inflammatory medication is required.  A 60 percent 
rating is warranted when FEV-1 is 40 to 55 percent predicted; 
when FEV-1/FVC is 40 to 55 percent; when at least monthly 
visits to a physician for required care of exacerbations are 
required; or, when intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids are 
required.  A 100 percent rating is warranted when FEV-1 is 
less than 40 percent predicted; when FEV-1/FVC is less than 
40 percent; when more than one attack per week with episodes 
of respiratory failure occurs; or, when daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications is required.  A note to Diagnostic 
Code 6602 provides that, in the absence of clinical findings 
of asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2008).

The post-bronchodilator findings from the pulmonary function 
tests are the standard in pulmonary assessment.  See 61 Fed. 
Reg. 46,720, 46,723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation as these results reflect the 
best possible functioning of an individual).

Turning to the evidence, the Veteran underwent a fee-basis VA 
examination by QTC Medical Services in June 2006, two months 
after his discharge from active service.  At this 
examination, it was noted that the Veteran's asthma condition 
required inhalation of anti-inflammatory medication, as well 
as bronchodilator by inhalation intermittently.  Pulmonary 
function testing at this examination showed that the Veteran 
had an FEV-1 of 82 percent predicted and an FEV-1/FVC of 84 
percent.

Prescription labels dated on June 25, 2007 show that the 
Veteran's private doctor (Dr. Katz) had prescribed the 
Veteran with three different medications for his asthma: 
Proair (two puffs to be inhaled every four hours as needed), 
Advair (one puff to be inhaled twice daily), and Singulair 
(two tablets to be taken by mouth every day).

The Veteran underwent a VA respiratory examination on 
November 27, 2007.  On that occasion, it was noted that the 
Veteran took Albuterol, Advair, and Singulair to treat his 
asthma symptoms.  Pulmonary function testing at this 
examination showed that the Veteran had an FEV-1 of 45 
percent predicted and an FEV-1/FVC of 54 percent.

The Board notes that, in an August 2008 letter, the RO asked 
the Veteran to provide an authorization and consent form so 
that VA could obtain all private treatment records from Dr. 
Katz as well as from any other private medical providers; 
however, the Veteran did not respond to this request.  In 
this regard, the Board notes that it is well established that 
VA's duty to assist a claimant is not always a one-way 
street.  A claimant seeking help cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Insofar 
as the Veteran has failed to authorize the release of his 
private medical records, the Board is of the opinion that no 
further assistance in this regard is required on the part of 
VA.  Accordingly, in light of the Veteran's failure to 
cooperate with VA's efforts to assist him with the factual 
development of his claim, the claim will be evaluated solely 
on the evidence currently of record.

After resolving all doubt in the Veteran's favor, and having 
carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the Veteran's disability picture more nearly 
approximates the criteria for a 30 percent rating, but no 
more, for the period from April 4, 2006 through November 26, 
2007.  See Fenderson v. West, 12 Vet. App. 119 (1999).  For 
this period, the competent medical evidence of record 
demonstrates that the Veteran's asthma required inhalational 
anti-inflammatory medication.  However, there is no evidence 
during this period of pulmonary function studies reflecting 
FEV-1 to 55 percent predicted of less or FEV-1/FVC of 55 
percent.  Moreover, the Veteran did not respond to the 
request for authorization for VA to obtain private treatment 
records, at least monthly visits to a physician for required 
care of exacerbations of asthma were not shown, nor is there 
evidence of the need for intermittent (at least three per 
year) courses of systemic corticosteroids.  Thus, an 
evaluation in excess of 30 percent is not warranted.

As of November 27, 2007, the Board finds that the Veteran's 
asthma is appropriately evaluated as 60 percent.  For this 
period, the competent medical evidence of record demonstrates 
that the Veteran's asthma has not required the use of any 
systemic corticosteroids or immuno-suppressive medications.  
In addition, for this period, the clinical evidence of record 
shows that the Veteran had an FEV-1 of 45 percent predicted 
and an FEV-1/FVC of 54 percent.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2008).

The Board has considered whether the Veteran's asthma 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provide for consideration of separate 
ratings for additional symptomatology that is not currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.


ORDER

An initial disability rating of 30 percent for asthma is 
granted for the period from April 4, 2006 through November 
26, 2007, subject to the applicable laws and regulations 
governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 60 
percent for asthma, for the period beginning on November 27, 
2007, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


